          Case: 3:20-cv-00075-GFVT Doc #: 1-3 Filed: 11/20/20 Page: 1 of 1 - Page ID#: 44
From: Cubbage, Amy (Gov Office) <amy.cubbage@ky.gov>
Sent: Thursday, November 19, 2020 3:05:13 PM
To: Dunn, Barry (KYOAG) <Barry.Dunn@ky.gov>
Subject: RE: Gov. Beshear Implements New Restrictions to Save Lives

Barry,

The order concerning schools applies to all public and private schools engaged in primary or secondary education (K‐12),
regardless of whether they are religiously affiliated. The order does not apply to other forms of instruction or places of
worship. Accordingly, a place of worship that provides religious instruction as part of its services – for example, Sunday
School or bible study – may do so.

I hope this answers your question.

Thanks,

‐‐Amy



From: Dunn, Barry (KYOAG) <Barry.Dunn@ky.gov>
Sent: Thursday, November 19, 2020 6:55 AM
To: Cubbage, Amy (Gov Office) <amy.cubbage@ky.gov>
Subject: Re: Gov. Beshear Implements New Restrictions to Save Lives

Amy,

We have been asked whether the school order applies to religiously affiliated schools. While the order appears
to contemplate all schools, there is a carve out for houses of worship in a separate order issued today. Could you
advise whether the Governor’s order intends to capture religiously affiliated schools?

Thanks,

Barry L. Dunn
Deputy Attorney General




                                                            1
